Waite, J.
The pauper, in this case, having resided in the town of Berlin, for a period of more than six years, by our statute, gained a settlement there, unless within that time he had become chargeable to the town for support. Stat. tit. 53. That he had become thus chargeable, was claimed by the plaintiffs, and denied by the defendants. Some small supplies, it seems, were furnished within the six years; but the defendants insisted, that at the time, the pauper had property sufficient to furnish him with all the necessaries required by him and his family.
We fully agree, that as between these towns, the plaintiffs' right to recover is matter of strict right, depending entirely upon the positive provisions of the statute; that if the pauper, when the supplies were furnished, had property sufficient to enable him to procure all the necessaries he and his family required, they did not become chargeable to the town, within the meaning of the statute; and supplies, furnished under such circumstances, did not preclude the pauper from gaining a settlement in Berlin, by virtue of his six years residence therein.
But we cannot yield our assent to the claim, that in all cases, the rule for determining whether a person is in a situation entitling him to assistance from the town, as a pauper, depends upon the question whether he is the owner of property liable to be taken upon execution. Ordinarily, perhaps, a person who has no other property, has no more than he needs. Still however, it may be, that under certain circumstances, he may well spare some of these articles, and with them furnish others more necessary. And upon the other *435hand, articles may be necessary, which are not by law exempt from execution.
The statute relating to the levies of executions furnishes a general rule upon that subject. That relating to the support of paupers, requires, that they should be furnished only with such things as they actually need for their support.
With respect to the ownership of real estate, we agree, that that circumstance furnishes strong evidence that the owner is not a pauper. But we do not consider it, in all cases, conclusive evidence upon that subject. A man may need a habitation for his family, as much as food for his children, or fuel to keep them warm; but as such habitation is not, like the food and the fuel, consumed in the use, it is not ordinarily necessary that he should be the owner of the house in which he dwells.
In cities, a dwelling-house no better than might reasonably be required for the accommodation of a poor man’s family, might be of very considerable value. By a sale or mortgage of it, all the necessaries required for the family, might be supplied, including the use of a suitable habitation. Under such circumstances, it would be unjust to subject a town for the support of that family, where they had the means of supplying themselves.
But on the other hand, we cannot think, that the law upon this subject is so rigid, that if a poor man owns a miserable hovel, used as a shelter for his family, he must sell it, provided it is of any value whatever, before he can properly call upon the select-men of a town to assist him in procuring medicine and bread for his sick and famishing children. The trouble and expense of selling the house, procuring another, and removing the family, might be more than could possibly be realized from such sale.
Such a rule would be harsh and inconvenient. It is not within the letter of our statutes relating to the support of paupers, and we think not within their meaning.
The law must have a reasonable construction. The overseers of the poor are bound to conduct fairly; and while they have no power to subject towns to the expense of supporting persons, who have the means of doing it themselves, they are not precluded, by any technical rules, from assisting those who are actually poor and needy, and have no such means.
*436It seems to us, that the instruction given to the jury, by the judge on the circuit, places this matter upon the true ground. He told them, that Tryon gained a settlement in Berlin, by his admitted residence there for more than six years, unless they found, that when the supplies were furnished, he owned estate of some substantial value, and which, in their judgment, could reasonably have been appropriated, and made to contribute to the support of Tryon and his family, otherwise than it did, under all the circumstances of the case.
The jury having found in favour of the plaintiffs, the inference to be drawn from the charge and the verdict, is, that the jury found, that the estate owned by Tryon was not of any substantial value, and could not reasonably have been made to contribute to the support of the family otherwise than it did.
If such were the facts, was it unreasonable or improper for the town of Berlin to furnish the family with other necessaries which they required? We cannot say that it was.
It is true, the instruction was not given in the language of the defendants’ claim; nor was that necessary. It is enough, that the law was so presented to the jury as to enable them to apply the true principles that governed the case.
Upon the whole, we do not advise a new trial.
In this opinion the other Judges concurred.
New trial not to be granted.